Exhibit 10.11

 

 

WAIVER AND FORBEARANCE AGREEMENT

 

This WAIVER AND FORBEARANCE AGREEMENT, dated as of March 19, 2014 (the
“Agreement”), is made and entered into by and among (i) Eagle Bulk Shipping Inc.
(the “Borrower”) and its subsidiaries (collectively, the “Guarantors”, and
together with the Borrower, the “Loan Parties”) and (ii) certain lenders under
the Credit Agreement (as defined below) (collectively, the “Lenders”). The Loan
Parties and the Lenders party hereto are hereinafter referred to collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, the Loan Parties, The Royal Bank of Scotland plc as Administrative
Agent under the Credit Agreement (the “Agent”), and the Lenders are party to
that certain Fourth Amended and Restated Credit Agreement dated as of June 20,
2012 (as amended to date and as may be further amended, restated, supplemented
or otherwise modified from time to time in accordance with its terms, the
“Credit Agreement”). 1

 

WHEREAS, the Lenders party hereto collectively hold more than 66-2/3% of the
revolving and term loans outstanding under the Credit Agreement as of the date
hereof and constitute the “Majority Lenders” as that term is defined in the
Credit Agreement.

 

WHEREAS, the Borrower has informed the Lenders that, while to the best of its
knowledge no Events of Default exist under the Credit Agreement or other Finance
Documents as of the Effective Date, certain Defaults and Events of Default
listed on Schedule 1 hereto may occur under the Credit Agreement (collectively,
the “Acknowledged Potential Defaults”).

 

WHEREAS, on February 27, 2014, the Loan Parties delivered to the Lenders’
advisors a term sheet for a proposed restructuring of the obligations
outstanding under the Credit Agreement.

 

WHEREAS, the Lenders and, at the Lenders’ direction, the Agent, would be
entitled to exercise at any time following the occurrence and during the
continuance of the Acknowledged Potential Defaults any and all rights and
remedies available to them under the Credit Agreement, the other Finance
Documents, applicable law, and/or otherwise.

 

WHEREAS, the Borrower has requested that the Lenders waive certain Acknowledged
Potential Defaults prior to their potential occurrence and forbear from
exercising certain rights and remedies in respect thereof and, subject to the
terms and conditions hereof, the Lenders party hereto are willing to agree to
such request, but only upon the terms and conditions set forth herein.



--------------------------------------------------------------------------------

 

1

Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.


 
 

--------------------------------------------------------------------------------

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1.     Waiver and Forbearance.

 

(a)     During the Waiver and Forbearance Period (as defined below), the Lenders
agree that they will waive the Acknowledged Potential Defaults and not, solely
by reason of the Acknowledged Potential Defaults, (i) exercise any right and
remedy that may become available to them under the Credit Agreement, any other
Finance Document, or applicable law, or (ii) initiate, join in, or encourage in
any way an instruction or direction to the Agent to exercise any rights and
remedies under the Credit Agreement, the other Finance Documents or applicable
law in connection with the Acknowledged Potential Defaults.

 

(b)     The foregoing waiver and forbearance shall extend only to the
Acknowledged Potential Defaults and not to any other Defaults or Events of
Default now existing or occurring after the Effective Date and shall not in any
way or manner restrict the Lenders from exercising any rights or remedies they
may have with respect to the Acknowledged Potential Defaults from and after the
termination or expiration of the Waiver and Forbearance Period, subject to the
terms of this Agreement, the Credit Agreement and the Finance Documents, or with
respect to any other Default or Event of Default at any time, subject to the
terms of the Credit Agreement and the Finance Documents.

 

(c)     Notwithstanding anything to the contrary contained herein or in the
Credit Agreement or any other Finance Document, during the Waiver and
Forbearance Period, the Borrower shall be entitled to borrow any Revolving Loan
in compliance with the terms of the Credit Agreement and any other Finance
Document, so long as, after giving effect to such borrowing, no Default or Event
of Default exists under the Credit Agreement or any other Finance Document,
including, for the avoidance of doubt, the Acknowledged Potential Defaults.

 

2.     Waiver and Forbearance Period.

 

(a)     The waiver and forbearance granted by this Agreement will commence on
the Effective Date (defined below) and terminate, subject to clause (b) below,
upon the earliest to occur of the following (each, a “Termination Event”) (such
period, the “Waiver and Forbearance Period”):

 

 

(i)

April 15, 2014, if the Loan Parties and the Majority Lenders have not, on or
before such date, (1) agreed on the terms of a restructuring of the obligations
outstanding under the Credit Agreement (the “Restructuring”) and (2) executed a
binding restructuring support agreement or similar agreement documenting such
agreed-upon terms (the “Restructuring Support Agreement”), including milestones
for the commencement, implementation and closing of the Restructuring.

  

 
2 

--------------------------------------------------------------------------------

 

 

 

(ii)

the date on which any Loan Party materially breaches any of the conditions or
agreements set forth in this Agreement or fails to deliver or enter into any
material document or agreement to be entered into or delivered in connection
with this Agreement, including without limitation those set forth in Sections 4
and 5 of this Agreement;

 

 

(iii)

the commencement by or against any Loan Party of a case under title 11 of the
United States Code or any other act that seeks relief under any comparable
liquidation, reorganization or insolvency regime or proceeding that is not, in
the case of any proceeding commenced against any Loan Party, dismissed within
thirty days; or

 

 

(iv)

any Event of Default (as defined in the Credit Agreement) occurs and is
continuing, except, for the avoidance of doubt, the Acknowledged Potential
Defaults;

 

 

(v)

any event of default occurs and is continuing pursuant to the terms of the
Restructuring Support Agreement; or

 

 

(vi)

June 30, 2014.

 

(b)     Upon the occurrence of the Termination Event set forth in Section
2(a)(iii), automatically, and upon the occurrence of any other Termination
Event, upon fifteen days written notice to the Loan Parties, (i) the agreement
of the Loan Parties and the Lenders to comply with any of their obligations
hereunder shall automatically and without any further action or notice terminate
and be of no force and effect, (ii) the agreement of the Lenders to waive and
forbear shall terminate and be of no further force and effect, and (iii) unless
the Loan Parties and the Majority Lenders have entered into a Restructuring
Support Agreement (in which case, the terms of the Restructuring Support
Agreement shall govern, if applicable), the Agent and the Lenders shall be
entitled to exercise all rights and remedies available to them, if any, under
this Agreement, the Credit Agreement, any other Finance Document or applicable
law.

 

(c)     The fifteen day grace period set forth in Section 2(b) hereof shall be
deemed to be automatically and immediately expired in the event that the Loan
Parties fail, at any time, to comply with the covenant set forth in Section
4(d).

 

3.     Agreements and Acknowledgements. Each Loan Party hereby agrees, confirms
and acknowledges as follows:

 

(a)     As of the Effective Date, the Borrower is indebted to the Lenders in an
aggregate amount of $1,200,403,584, comprised of (i) $20,000,000 in Revolving
Loan Commitments and $0 in Revolving Loans outstanding, (ii) $1,129,478,742 in
Term Loan Commitments and $1,129,478,742 in Term Loans outstanding, and (iii)
$50,924,842 of PIK Loans, plus accrued but unpaid interest, plus the costs and
expenses payable under the Finance Documents.

  

 
3 

--------------------------------------------------------------------------------

 

 

(b)     The Borrower hereby confirms and acknowledges that, as of the Effective
Date, it is validly indebted to the Lenders for the payment in full of all
obligations under the Credit Agreement, without defense, counterclaim, offset,
cross-complaint or demand of any kind or nature whatsoever.

 

(c)     Each Guarantor hereby confirms and acknowledges that, as of the
Effective Date, it is validly indebted to the Lenders for the payment in full of
all obligations under the Credit Agreement, which it has guaranteed, without
defense, counterclaim, offset, cross-complaint or demand of any kind or nature
whatsoever.

 

(d)     Except as herein agreed, the Credit Agreement and the other Finance
Documents remain in full force and effect, and each Loan Party hereby reaffirms
and admits the validity and enforceability of the Credit Agreement and the other
Finance Documents.

 

(e)     Each Loan Party hereby confirms and acknowledges that to the best of its
knowledge the Agent has and shall continue to have valid, enforceable and
perfected first-priority liens upon and security interests in the Collateral
heretofore granted to the Agent, for the benefit of each Lender, pursuant to the
Finance Documents or as otherwise granted to the Agent for the benefit of each
Lender.

 

(f)     Except as specifically set forth herein, nothing shall alter, amend,
modify or extinguish the obligation of the Loan Parties to repay the foregoing
obligations.

 

4.     Covenants. During the Waiver and Forbearance Period, the Loan Parties
covenant and agree with the Lenders as follows:

 

(a)     On and after the Effective Date, upon the request of the Majority
Lenders, each Loan Party will promptly execute, acknowledge and deliver such
documents, including without limitation, (i) a transfer agreement in form and
substance satisfactory to the Majority Lenders that contains usual and customary
terms, (ii) assignments of Mortgages, and (iii) any non-material modifications
to any Finance Document necessary to reflect and conform to the transfer
agreement, and shall do such other acts and things as the Majority Lenders may
reasonably request to effect fully the transfer of the role of the
Administrative Agent (the “Agency Transfer”) to a successor Administrative Agent
selected by the Majority Lenders in accordance with the terms of the Credit
Agreement and to maintain perfection of the Collateral and the Liens securing
the Loan Parties’ obligations under the Finance Documents.

 

(b)     The Loan Parties and their advisors shall cooperate reasonably with the
Lenders and their advisors in respect of any pending or future diligence
requests, and shall promptly provide such information regarding the operations,
business and legal affairs, and financial condition of the Loan Parties as
reasonably requested by the Lenders’ advisors and, to the extent that any Lender
shall have executed a mutually acceptable confidentiality agreement with the
Loan Parties, to such Lenders; provided further that, on or before March 19,
2014, the Loan Parties shall deliver to the Lenders’ advisors or otherwise
reasonably satisfy the diligence requests delivered to counsel for the Loan
Parties on March 6, 2014.

 

(c)     The Loan Parties and their advisors shall deliver to the Lenders’
advisors, and, to the extent that any Lender shall have executed a mutually
acceptable confidentiality agreement with the Loan Parties, to such Lenders, (i)
an updated rolling short-term liquidity cash forecast, liquidity status, and
actual total cash receipts and disbursements as well as a comparison to budget
on the Effective Date of this Agreement and on a monthly basis thereafter during
the Waiver and Forbearance Period and (ii) a report that details fleet
positioning and new and completed voyages on the Effective Date of this
Agreement and on an approximate weekly basis thereafter during the Waiver and
Forbearance Period, each in form and substance reasonably satisfactory to the
Majority Lenders.

  

 
4 

--------------------------------------------------------------------------------

 

 

(d)     The Loan Parties shall inform the Lenders and their advisors of any
material discussions regarding debtor-in-possession financing (the “DIP
Financing”) and provide to the Lenders and their advisors copies of all
proposals, term sheets and commitment letters received or delivered in
connection therewith within one Business Day of delivery or receipt thereof. The
Lenders shall be provided reasonable notice of, and shall have the right of
first refusal with respect to, any such DIP Financing contemplated in connection
with the proposed Restructuring.

 

(e)     The Loan Parties shall have executed a mutually acceptable form of
confidentiality agreement with those Lenders willing to execute such agreement
on or before March 19, 2014.

 

(f)     The Loan Parties shall pay the fees and expenses incurred by Paul,
Weiss, Rifkind, Wharton & Garrison LLP and Houlihan Lokey Capital, Inc., as
advisors to the Lenders, in accordance with the terms of their respective
engagement letters with the Borrower.

 

5.     Delivery of Financial Statements. Notwithstanding anything to the
contrary contained herein or in the Credit Agreement or any other Finance
Document, the Loan Parties shall deliver to the Lenders’ advisors (i) drafts of
the financial statements and other information set forth in Sections 19.1, 19.2
and 19.3 of the Credit Agreement for the period ending March 31, 2014 within
thirty-five (35) days of such date and (ii) a draft of the Form 10-K for the
period ending December 31, 2013 on or before March 30, 2014.

 

6.     Condition Precedent to Effective Date. This Agreement shall not become
effective unless and until each of the following occurs (the date on which each
of the following occurs, the “Effective Date”):

 

(a)     The Agreement is duly executed by the Parties, including Lenders
constituting the Majority Lenders under the Credit Agreement.

 

(b)     The Loan Parties pay any outstanding and invoiced on or before the
Effective Date fees and expenses incurred by Paul, Weiss, Rifkind, Wharton &
Garrison LLP and Houlihan Lokey Capital, Inc., as advisors to the Lenders, in
accordance with the terms of their respective engagement letters with the
Borrower.

  

 
5 

--------------------------------------------------------------------------------

 

 

7.     Representations and Warranties. Each Loan Party acknowledges, represents,
warrants and agrees that:

 

(a)     Except for the Acknowledged Potential Defaults, no Default or Event of
Default exists under the Credit Agreement or other Finance Documents as of the
Effective Date and all times during the Waiver and Forbearance Period.

 

(b)     As of the Effective Date, each Loan Party has the power and is duly
authorized to enter into, deliver and perform this Agreement.

 

8.     Release.

 

In consideration of the agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Loan Party, on behalf of itself and its successors and
assigns, and its present and former members, affiliates, employees, agents,
officers, directors, shareholders, legal representatives and other
representatives (each, a “Releasing Party” and collectively, the “Releasing
Parties”), does hereby remise, release and discharge, and shall be deemed to
have forever remised, released and discharged, each of the Lenders, and each
Lender’s respective successors and assigns, and past, present and future
officers, directors, affiliates, shareholders, trustees, agents, employees,
consultants, experts, advisors, attorneys and other professionals and all other
persons and entities to whom any of the foregoing would be liable if such
persons or entities were found to be liable to any Releasing Party, or any of
them (each, a “Released Party” and collectively, the “Released Parties”), of and
from any and all manner of action and actions, cause and causes of action,
claims, demands, suits, damages and any and all other claims, counterclaims,
defenses, rights of setoff, demands and liabilities whatsoever (each, a “Claim”
and collectively, the “Claims”) of every kind and nature, whether in law, equity
or otherwise, known or unknown, fixed or contingent, joint and/or several,
secured or unsecured, liquidated or unliquidated, suspected or unsuspected,
which any Releasing Party may now or hereafter own, hold, have or claims to have
against the Released Parties, in their capacities as such under the Credit
Agreement or other Finance Documents, for, upon, or by reason of any
circumstance, action, fact, event or omission or other matter occurring at or
from any time prior to and including the Effective Date in any way arising out
of, connected with or relating to this Agreement, the Credit Agreement, any
other Finance Document and the transactions contemplated thereby or hereunder;
provided, however, that no Released Party shall be released from any act or
omission that constitutes gross negligence, fraud or wilful misconduct. For the
avoidance of doubt, the Agent is not, and shall not be deemed, a Released Party
as that term is used herein.

 

9.     Notices. Any notice to be given pursuant to this Agreement shall be
provided at the addresses, telephone numbers, email addresses, or facsimile
numbers set forth below:

 

 

Eagle Bulk Shipping Inc.

 

477 Madison Avenue

 

New York, New York 10022

  Attn: Adir Katzav     Chief Financial Officer

  

 
6 

--------------------------------------------------------------------------------

 

 

 

with a copy (which shall not constitute notice) to:

      Milbank, Tweed, Hadley & McCloy LLP  

601 S. Figueroa St., 30th Floor

 

Los Angeles, California

 

Attn: Paul Aronzon

 

Telephone: (213) 892-4000

 

Email: paronzon@milbank.com

 

Facsimile: (213) 892-4763

 

 -   and   -

 

 

Each Lender listed on Schedule B

     

with a copy (which shall not constitute notice) to:

      Paul, Weiss, Rifkind, Wharton & Garrison LLP  

1285 Avenue of the Americas

 

New York, New York 10019

 

Facsimile: (212) 492-0158

  Attn:

Andrew N. Rosenberg and Alice Belisle Eaton

  Email:

arosenberg@paulweiss.com

   

aeaton@paulweiss.com

  

10.     Entire Agreement; Amendments. This Agreement, from and after the
Effective Date, represents the final agreement among the Parties with respect to
its subject matter, and may not be contradicted by evidence of prior or
contemporaneous oral agreements among the parties. This Agreement may not be
modified or amended except by a written instrument signed by the Majority
Lenders expressing such amendment or modification.

 

11.     Finance Document. This Agreement shall be deemed to be a Finance
Document, and so designated by the Majority Lenders, for all purposes under and
in connection with the Credit Agreement and all other Finance Documents.

 

12.     Public Disclosure. The Loan Parties shall submit to the Lenders for
approval all press releases and public filings related to this Agreement or the
transactions contemplated hereby and any amendments thereof reasonably prior to
their release or filing, as the case may be. The Loan Parties shall not (a)
identify any of the Lenders by name in any press release without the prior
written consent of such Lender or (b) disclose the holdings of any Lender to any
person; provided, however, that the Loan Parties may disclose in a press release
or public filing that the Agreement was agreed to by Lenders constituting the
Majority Lenders under the Credit Agreement.

 

13.     Successors and Assigns; No Third Party Beneficiaries. This Agreement
shall be binding on, and inure to the benefit of each Lender, each Loan Party
and its respective successors and assigns. The Lenders shall not sell, transfer
or otherwise dispose of any amount of their holdings under the Credit Agreement
unless the recipient of such holdings under such sale, transfer or other
disposition first becomes a party to this Agreement and expressly assumes the
obligations of the transferring Lender set forth herein in their entirety by
executing a joinder, substantially in the form attached hereto as Exhibit A.
This Agreement does not and shall not be construed to confer any rights or
remedies upon any person or entity other than the Parties and their respective
successors and assigns.

  

 
7 

--------------------------------------------------------------------------------

 

 

14.     Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall
be governed by and construed in accordance with the law of the State of New
York, without reference to the conflicts or choice of law provisions thereof.
Each of the Parties hereby consents and agrees that the jurisdiction provisions
of the Credit Agreement shall govern any action, claim or other proceeding in
respect of this Agreement or any matters arising out of or related thereto. Each
of the Parties hereby waives its respective rights to a jury trial with respect
to any action, claim or other proceeding arising out of any dispute in
connection with this Agreement, any rights or obligations hereunder, or the
performance of such rights and obligations.

 

15.     Headings. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

 

16.     Counterparts. This Agreement may be executed by one or more of the
Parties on any number of separate counterparts (including by electronic
transmission of signature pages hereto), and all of such counterparts taken
together shall be deemed an original and to constitute one and the same
instrument.

 

17.     No Other Amendment; Reservation of Rights; No Waiver. Other than as
otherwise expressly provided herein, this Agreement shall not be deemed to
operate as an amendment or waiver of, or to prejudice, any right, power,
privilege, or remedy of the Lenders under the Credit Agreement, any other
Finance Document, or applicable law, nor shall entering into this Agreement
preclude the Lenders from refusing to enter into any further amendments, waivers
or forbearances with respect to the Credit Agreement.

 

 

 

[Remainder of Page Intentionally Left Blank]

  

 
8 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BORROWER

 

 

 

 

Eagle Bulk Shipping Inc. 

 

 

 

 

 

 

 

By: 

/s/ Adir Katzav 

 

Name: Adir Katzav

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

GUARANTORS 

     

Agali Shipping S.A.

  Anemi Maritime Services S.A.  

Avocet Shipping LLC

  Bittern Shipping LLC   Canary Shipping LLC  

Cardinal Shipping LLC

  Condor Shipping LLC  

Crane Shipping LLC

 

Crested Eagle Shipping LLC

  Crowned Eagle Shipping LLC  

Eagle Bulk (Delaware) LLC

 

Eagle Bulk Pte. Ltd.

 

Eagle Management Consultancy Pte. Ltd.

  Eagle Management Consultants LLC  

Eagle Ship Management LLC

  Eagle Shipping International (USA) LLC   Egret Shipping LLC   Falcon Shipping
LLC  

Gannet Shipping LLC

  Golden Eagle Shipping LLC   Goldeneye Shipping LLC   Grebe Shipping LLC  
Griffon Shipping LLC   Harrier Shipping LLC   Hawk Shipping LLC   Heron Shipping
LLC  

Imperial Eagle Shipping LLC

  Jaeger Shipping LLC   Jay Shipping LLC   Kampia Shipping S.A.  

Kestrel Shipping LLC

 

Kingfisher Shipping LLC

  

 
 

--------------------------------------------------------------------------------

 

 

 

Kite Shipping LLC 

  Kittiwake Shipping LLC   Marmaro Shipping S.A.   Martin Shipping LLC   Merlin
Shipping LLC   Mesta Shipping S.A.  

Mylos Shipping S.A.

 

Nagos Shipping S.A.

 

Nighthawk Shipping LLC

 

Oriole Shipping LLC

  Osprey Shipping LLC   Owl Shipping LLC  

Peregrine Shipping LLC

  Petrel Shipping LLC  

Puffin Shipping LLC

  Rahi Shipping S.A.   Redwing Shipping LLC   Roadrunner Shipping LLC  

Sandpiper Shipping LLC

  Shrike Shipping LLC   Sirikari Shipping S.A.  

Skua Shipping LLC

  Sparrow Shipping LLC  

Spilia Shipping S.A.

  Stellar Eagle Shipping LLC  

Tern Shipping LLC

  Thrasher Shipping LLC  

Thrush Shipping LLC

 

Woodstar Shipping LLC

  Wren Shipping LLC     

 

 

 

 

By: 

/s/ Adir Katzav 

 

Name: Adir Katzav 

 

Title: Chief Financial Officer 

  

 

 

 

[signature page to Waiver and Forbearance Agreement]



 
 

--------------------------------------------------------------------------------

 

 

 

LENDER: 

 

 

 

 

Merrill Lynch Credit Products, LLC 

 

 

 

 

 

 

 

By: 

/s/ Jonathan M. Barnes 

 

Name: Jonathan M. Barnes

  Title: Vice President

 

 

 

[signature page to Waiver and Forbearance Agreement]

  

 
 

--------------------------------------------------------------------------------

 

 

 

LENDER: 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

 

 

By: 

/s/ Jonathan M. Barnes 

 

Name: Jonathan M. Barnes

  Title: Vice President

            

 

 

[signature page to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

LENDER: 

 

 

 

 

Midtown Acquisitions L.P.

 

 

 

 

By: Midtown Acquisitions CP LLC, its general partner

 

 

 

 

 

 

  By: /s/ Connor Bastable   Name: Connor Bastable   Title: Manager

 

 

 

[signature page to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 



 

LENDER: 

 

 

 

 

Brigade Capital Management

 

 

 

 

 

 

 

By: 

/s/ Aaron Daniels

 

Name: Aaron Daniels

  Title: Associate General Counsel



              

 

 

[signature page to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 



 

LENDER: 

 

 

 

 

Onex Debt Opportunity Fund, Ltd. 

  By: Onex Credit Partners, LLC, its investment manager

 

 

 

 

 

 

 

By: 

/s/ Steven Gutman 

 

Name: Steven Gutman

  Title: General Counsel



 

 

 

[signature page to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 



 

LENDER: 

 

 

 

 

Canyon Capital Advisors, LLC, on behalf of its participating funds and managed
accounts 

 

 

 

 

 

 

 

By: 

/s/ Jonathan M. Kaplan 

 

Name: Jonathan M. Kaplan

  Title: Authorized Signatory



 

  

 

[signature page to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 



 

LENDER: 

 

 

 

 

OCP Investment Trust 

 

By: Onex Credit Partners, LLC, its manager 

 

 

 

 

By: 

/s/ Steven Gutman 

 

Name: Steven Gutman

  Title: General Counsel



 

 

  

[signature page to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 



 

LENDER: 

 

 

 

 

[Oaktree Capital] 

 

 

 

 

 

 

 

By: 

/s/ Emily Stephens

  Name: Emily Stephens   Title: Managing Director         By: /s/ Kenneth Liang

 

Name: Kenneth Liang

  Title: Managing Director



 

 

 

[signature page to Waiver and Forbearance Agreement]

 

 
 

--------------------------------------------------------------------------------

 

  



 

LENDER: 

 

 

 

 

Panning Capital Management LP 

 

 

 

 

 

 

 

By: 

/s/ Kieran Goodwin 

 

Name: Kieran Goodwin

  Title: Partner



 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Acknowledged Potential Defaults

 

 

1.

An Event of Default arising under Section 26.3(a) of the Credit Agreement, due
to the failure to supply the Agent with a consolidated balance sheet and related
consolidated statements of income, equity and cash flows within 90 days of the
end of each financial year that does not include a “going concern” qualification
or any qualification or exception as to the scope of the audit performed by
PricewaterhouseCoopers or another independent certified public accountant, as
required in Section 19.1(a) of the Credit Agreement.

 

 

2.

An Event of Default arising under Section 26.2 of the Credit Agreement, due to
the failure to meet the Leverage Ratio specified for the Accounting Period
ending December 31, 2013 and each quarter thereafter, as required in Section
20.1 of the Credit Agreement.

 

 

3.

An Event of Default arising under Section 26.2 of the Credit Agreement, due to
the failure to meet the Minimum Interest Coverage Ratio specified for the
Accounting Period ending March 31, 2014 and each quarter thereafter, as required
in Section 20.2 of the Credit Agreement.

 

 

4.

Any related Event of Default which would result from the failure to give notice
with respect to any of the foregoing.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 2 to Waiver and Forbearance Agreement

 

 

Based on best information available as of March 17, 2014, the following lenders
collectively hold, in the aggregate, $985,811,274 of the revolving commitments
and term loan commitments under the Credit Agreement:

 

 

●

Bank of America, N.A.

 

 

●

Brigade Capital Management

 

 

●

Canyon Capital Advisors LLC

 

 

●

Midtown Acquisitions L.P.

 

 

●

Oaktree Capital Management, L.P.

 

 

●

Onex Credit Partners, LLC

 

 

●

Panning Capital Management LP

  

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

FORM OF JOINDER

 

This Joinder to the Waiver and Forbearance Agreement, dated as of March 19,
2014, by and among Eagle Bulk Shipping Inc., its subsidiaries, and certain
Lenders signatory thereto (as amended, supplemented or otherwise modified from
time to time, the “Agreement”), is executed and delivered by
[__________________] (the “Joining Party”) as of [DATE]. Capitalized terms used
herein but not otherwise defined shall have the meanings set forth in the
Agreement.

 

1.     Agreement to be Bound. The Joining Party hereby agrees to be bound by all
of the terms of the Agreement, attached to this Joinder as Annex I, applicable
to a Lender. The Joining Party shall hereafter be deemed to be a “Lender” and a
“Party” for all purposes under the Agreement.

 

2.     Representations and Warranties. The Joining Party hereby represents and
warrants that the amount of Total Commitments set forth below its name on the
signature page hereof is true and accurate.

 

3.     Governing Law. This Joinder shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

[JOINING PARTY]

 

 

 

By:          
Name:     
Title:          

 

Notice Address

 

Amount of Total Commitments Held:

 


 

 

 

Acknowledged:

 

EAGLE BULK SHIPPING INC.

 

 

 

By:
Name:                    
Title:                